Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-7, 9-15, 17-22, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2018 and 5/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the limitation inputting each piece of the corrected sample data into the machine learning system to train the machine learning system”.  There is insufficient antecedent basis for this limitation in the claim as indicated in bold.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 9-11, 13, 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0092313 A1, Negi (hereinafter Negi) in view of US 2012/0041574 A1, Hsiung et al. (hereinafter Hsiung).


As to claim 1, Negi discloses a method for training a machine learning system using multiple pieces of sample data, the method comprising: 
acquiring multiple sample sets, each sample set of the multiple sample sets comprising sample data in a corresponding sampling time period (Fig 1; pars 0011, 0015-0017, 0026, acquiring samples to be processed by the statistical analysis process prior to classification and learning processes); 
setting a sampling rate for each sample set according to the corresponding sampling time period (Figs 3-4; pars 0048-0049, 0055-0056, sampling data (with a proper sampling rate) for different sampling time period); 
acquiring multiple sample sets sampled according to set sampling rates (Figs 3-4; pars 0048-0049, 0055-0056); and 
inputting each piece of the corrected sample data into the machine learning system to train the machine learning system (pars 0009-0013, 0064-0065, selected samples being used as input samples to a learning system).  
Negi does not expressly disclose determining importance values of the multiple sampled sample sets; correcting each piece of sample data in the multiple sampled sample sets by using a corresponding importance value to obtain corrected sample data.
Hsiung, in the same or similar field of endeavor, further teaches determining importance values of the multiple sampled sample sets (par 0047, measurement values that provide sufficient information to calculate appropriate set point values; pars 0141-0142, 0178, the mean or normalized value or range values of the sample sets); 
correcting each piece of sample data in the multiple sampled sample sets by using a corresponding importance value to obtain corrected sample data (Fig 4D; pars 0057-0058, 0120, 0133, 0153-0154, perform baseline correction for the multiple sample sets); and 
inputting each piece of the corrected sample data into the machine learning system to train the machine learning system (pars 0010, 0073, 0128, 0153, 0155-0156).  

Therefore, consider Negi and Hsiung’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Hsiung’s teachings in Negi’s method to pre-condition measured sample sets to improve learning/training performance and/or reduce data storage burden.

As to claim 2, Negi as modified discloses the method according to claim 1, wherein correcting each piece of sample data in the multiple sampled sample sets comprises: multiplying each of the importance values by each piece of sample data in the sampled sample set corresponding to each importance value to obtain corrected sample data (Hsiung: pars 0187, 0227, correcting sampled sample sets by scaling or normalizing the sampled points).  

As to claim 5, Negi as modified discloses the method according to claim 1, wherein determining the importance values of the multiple sampled sample sets comprises: correcting initial importance values of the sampled sample sets based on the sampling rates corresponding to the sampled sample sets to obtain corrected importance values of the sampled sample sets (Hsiung: pars 0102-0103, 0105-0106, acquire/convert initial data and assign descriptor to the initial data), wherein, for each sampled sample set, the corrected importance value is proportional to the initial importance value, and is inversely proportional to the sampling rate of the sampled sample set (Hsiung: pars 0057-0058, 0134-0140, 0183, 0226).  

8. (Canceled) 

As to claim 9, it is a system claim encompasses claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 10, 13, they are rejected with the same reason as set forth in claims 2, 5, respectively.
As to claim 17, it recites a non-transitory CRM storing instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 18-19, they are rejected with the same reason as set forth in claims 2, 5, respectively.

Claims 3, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Hsiung and further in view of US 2014/0079297 A1, Tadayon et al. (hereinafter Tadayon).


As to claim 3, Negi as modified discloses the method according to claim 1, but does not expressly teach determining a gradient of each piece of the corrected sample data; reducing a precision of each of the gradients; and inputting the gradients having reduced precisions into the machine learning system to train the machine learning system.  Tadayon, in the same or similar field of endeavor, further teaches determining a gradient of each piece of the corrected sample data (pars 0272-0274, 0277, 0280); reducing a precision of each of the gradients (pars 0097, 0099, 0103); and inputting the gradients having reduced precisions into the machine learning system to train the machine learning system (Figs 11-14; pars 0272-0274, performing gradient decent with a small learning rate).
Therefore, consider Negi as modified and Tadayon’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Tadayon’s teachings in Negi as modified’s method to reduce diverging in the learning process.

As to claim 11, it is rejected with the same reason as set forth in claim 3.
As to claim 21, it is rejected with the same reason as set forth in claim 3.

Claims 6, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Negi in view of Hsiung and further in view of Tadayon and JP2014016895 A, Katano (hereinafter Katano, see Google translated version for citation).


As to claim 6, Negi as modified discloses the method according to claim 5, but does not expressly teach wherein correcting the initial importance values of the sampled sample sets further comprises: increasing the initial importance value of the sample set corresponding to a latest sampling time period according to a preset rule. Katano, in the same or similar field of endeavor, further teaches extracting initial important samples of an image and the sample value being increased with increased sampling distribution (Description: pages 2, 4-5).  
Therefore, consider Negi as modified and Katano’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Katano’s method in Negi as modified’s method to adjust the selected sampled value as needed.

As to claim 14, it is rejected with the same reason as set forth in claim 6.
As to claim 22, it is rejected with the same reason as set forth in claim 6.

16. (Canceled)  

23-24. (Canceled)  

Allowable Subject Matter
Claims 4, 7, 12, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Negi, Hsiung, Tadayon, and Katano) neither discloses alone nor teaches in combination features and functions recited in claims 4 and 7 respectively.  Claims 12 and 20 recite similar limitations as claim 4 and claim 15 recites similar limitations as claim 4.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661